DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sanger et al. (US PG Pub 2014/0230675) in view of Perron et al. (US PG Pub ).
For claim 1:  Sanger et al. teaches a method for attaching a printing plate 110 (see paragraph 52, Fig. 7), especially a flexographic printing plate (see paragraph 52), to a printing cylinder 270), the method comprising the steps of: a) providing the printing plate 110 in a substantially flat condition (see Fig. 7), b) arranging an outer circumference of the printing cylinder 270 adjacent to an edge of the printing plate 110 (see Fig. 7), and c) subsequently translatorily moving the printing cylinder over the printing plate while rotating the printing cylinder such that the printing plate is rolled-up on the printing cylinder (see Fig. 7, movement of the plate relative to the cylinder is movement of the cylinder relative to the plate, see paragraph 53, see Fig. 8, rolling the cylinder 270 thereby moving the plate 110 onto the surface of the cylinder 270).  Sanger et al. teaches that it is known to capture images of the plate for registration (see paragraph 5) but does not teach that one or more 3-dimensional images of the printing plate and/or the printing cylinder are/is captured.  However, Perron et al. teaches capturing one of more images of an article to form a three-dimensional model image of the article and comparing the acquired images to determine a match and correcting a mismatch (see Abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Sanger et al. to capture a 3-dimensional image of the cylinder for the purpose of comparison with desired images to correct mismatching.
For claim 2:  The combination of Sanger et al. and Perron et al. teaches the method of claim 1 and Sanger et al. further teaches that the printing plate 110 is provided on a substantially flat support surface 220 of a printing plate support 210 (see Figs. 7 and 8).
For claim 3:  The combination of Sanger et al. and Perron et al. teaches the method of claim 2 and Sanger et al. teaches that the printing plate is moved to a predefined position before the printing cylinder is provided adjacent to the edge of the printing plate (see Figs. 7 and 8, the plate is moved up to the cylinder such that the cylinder is provided next to the plate edge).
For claim 4:  The combination of Sanger et al. and Perron et al. teaches the method of claim 3 and the combination as presented does not specify that the plate is aligned with a reference mark.  However, Sanger et al. teaches utilization of reference marks in the prior art for alignment of the plate with the cylinder (see paragraphs 5 and 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Sanger et al. and Perron et al. to provide reference marks on the plate for alignment of the plate.
For claim 6:  The combination of Sanger et al. and Perron et al. teaches the method of claim 1 and Perron et al. teaches that the 3-dimensional image is compared with a digital representation to control or check the alignment (see Abstract, Perron et al. checks the image with a digital representation of the image to determine alignment, in combination, the article at hand is the plate and the cylinder and their alignment).
Claims 7, 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanger et al. (US PG Pub 2014/0230675) in view of Yoo et al. (US PG Pub 2007/0119324) and Perron et al. (US PG Pub ).
For claim 7:  Sanger et al. teaches apparatus for attaching a printing plate 110 (see Fig. 7) to a printing cylinder 270, the apparatus comprising: a printing plate support unit 210 having a substantially flat support surface 220 for supporting the printing plate 110 to be mounted on the printing cylinder 270, and a printing cylinder support unit 250, 260.  Sanger et al. does not teach that the printing cylinder support unit moves the printing cylinder (14), and has a rotational drive means for rotating the printing cylinder and a translatory drive means for translatorily moving the printing cylinder in a direction parallel to the support surface nor does it teach a 3D camera unit configured for capturing a 3-dimensional image of the printing plate  and/or the printing cylinder.  However, Yoo et al. teaches providing a printing cylinder support unit which moves the printing cylinder 100 and has a rotational drive means for rotating the printing cylinder (see Fig. 6, rotation) and a translator drive means for moving the printing cylinder parallel to a support surface for a substrate (see Fig. 6, see paragraphs 42-48, the cylinder is movable along the rail from station to station, the rail being the support).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Sanger et al. by reversing the part to move the cylinder rather than the substrate received as taught by Yoo et al. for the purpose of preventing any slipping of the plate.
The combination of Sanger et al. and Yoo et al. does not teach a 3D camera unit configured for capturing a 3-dimensional image of the printing plate  and/or the printing cylinder. However, Perron et al. teaches providing a camera unit capturing one of more images of an article to form a three-dimensional model image of the article and comparing the acquired images to determine a match and correcting a mismatch (see Abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Sanger et al. to provide a camera and capture a 3-dimensional image of the cylinder for the purpose of comparison with desired images to correct mismatching.
For claim 8:  The combination of Sanger et al., Yoo et al. and Perron et al. teaches the apparatus of claim 7 and further teaches applying an adhesive onto the cylinder (see Sanger et al., paragraph 52, mounting tape 280) but does not teach an adhesive application unit itself for applying an adhesive, in particular an adhesive tape, to the printing cylinder or the printing plate.  However, Gartner et al. teaches an adhesive applicator device being a mounting tape application device (See Fig. 21, see paragraph 54).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Sanger et al., Yoo et al. and Perron et al. to provide the adhesive application unit as taught by Gartner et al. for the purpose of providing sequential cylinders with adhesive.
For claim 10:  The combination of Sanger et al., Yoo et al. and Perron et al. teaches the apparatus of claim 7 and Sanger et al. teaches a feeding unit 240 for automatically arranging a printing plate 110 on the support surface 210 (see Fig. 7, rail can feed plate up to the cylinder).
For claim 15:  The combination of Sanger et al., Yoo et al. and Perron et al. teaches the apparatus of claim 7 and Perron et al. teaches a control unit being coupled to a #d camera unit and being configured for comparing a 3-dimensional image captured by the camera unit to a digital representation of the subject (see Abstract).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sanger et al. (US PG Pub 2014/0230675), Yoo et al. (US PG Pub 2007/0119324) and Perron et al. (US PG Pub ) as applied to claim 7 above and further in view of Achelpohl (US Patent 5,549,044).
For claim 9:  The combination of Sanger et al., Yoo et al. and Perron et al. teaches the apparatus of claim 9 except a printing cylinder handling unit for inserting a printing cylinder into the printing cylinder support unit and withdrawing a printing cylinder from the printing cylinder support unit, in particular wherein the printing cylinder handling unit comprises an industrial robot.  However, Achelpohl teaches a printing cylinder handling unit for inserting a printing cylinder into the printing cylinder support unit and withdrawing a printing cylinder from the printing cylinder support unit (see Fig. 1, supplying mechanisms 29, 30, 31).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the system with a printing cylinder handling unit for inserting and removing printing cylinders as taught by Achelpohl for the purpose of supporting and moving extremely heavy cylinders so that subsequent cylinders can by operated thereon.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sanger et al. (US PG Pub 2014/0230675), Yoo et al. (US PG Pub 2007/0119324) and Perron et al. (US PG Pub ) as applied to claim 7 above and further in view of Dewitte (US PG Pub 2004/0129157).
For claim 11:  The combination of Sanger et al., Yoo et al. and Perron et al. teaches all of the limitations of claim 11 except that the printing plate support unit comprises a vacuum table, and wherein the substantially flat support surface is a top surface of the vacuum table.  However, Dewitte teaches providing a printing plate support for mounting printing plate components onto a cylinder 113 wherein the printing plate support 101 is a vacuum table and the top surface of the support 107 is the top surface of the vacuum table 101 (see paragraph 11 and 12, Fig. 1A).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention to provide the top surface of the support surface as a vacuum table as taught by Dewitte for the purpose of stably holding a plate thereon.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sanger et al. (US PG Pub 2014/0230675), Yoo et al. (US PG Pub 2007/0119324) and Perron et al. (US PG Pub ) as applied to claim 7 above and further in view of Riechert et al. (US Patent 6,117,615)
For claim 12:  The combination of Sanger et al., Yoo et al. and Perron et al. teaches all of the limitations of claim 12 except that the printing plate support unit is movable in two directions being parallel to the support surface , in particular a longitudinal and a transversal direction of the support surface.  However, Riechert et al. teaches the printing plate support unit is movable in two directions parallel to the axis of the cylindrical element and perpendicular to the axis of the cylindrical element to locate the printing element relative to the cylinder (see column 4, lines 15-40).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention by providing the printing plate movable in two direction as taught by Riechert et al. for the purpose of aligning the plate with the cylinder.  Riechert et al. explicitly teaches the axial movement in column 4; the combination can be relied upon for movement in the other direction parallel to the support surface via Sanger et al., Fig. 7.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sanger et al. (US PG Pub 2014/0230675), Yoo et al. (US PG Pub 2007/0119324) and Perron et al. (US PG Pub ) as applied to claim 7 above and further in view of Caliari (US PG Pub 2009/0013886).
For claim 13:  The combination of Sanger et al., Yoo et al. and Perron et al. teaches all of the limitations of claim 13 except a projector unit being configured and arranged for projecting an image of a printing plate on the support surface and/or a printing plate provided thereon.  However, Caliari teaches providing a projector unit 16 configured and arranged for projecting an image of a printing plate on the support surface and/or a plate provided thereon (see paragraph 36).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Sanger et al., Yoo et al. and Perron et al. to provide a projector as taught by Caliari for the purpose of displaying the camera captured images of the plate and cylinder to facilitate an operator in determining their alignment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853